Title: To Thomas Jefferson from Francis Abraham, 31 August 1805
From: Abraham, Francis
To: Jefferson, Thomas


                        
                            Washington city July-Aug. 1805?
                     
                        
                        A true Statement of the Bad Earth Between Fort Stoddert & Pearl River
                  From Fort Stoddert to Dog River very good; on the West Side of Said river 1 quarter of a mile Which is Bad thence on to the paspergolar very good Escept some small streams Which will want Bridging; on the west Side of Said river 5 Miles very Bad which will want coswaying & Bridging nearly all the way; from thence to Bog Lucer the ground is furm Except a small stream which will want coswaying prohaps 200 yards; from thence to Bog hominer very good; Both of those rivers all ways swimming; from thence to Bog S’a peter Good; on the west Side of said Bog 100 yards Bad; From thence to hammock River very good;
                  From thence to Woolf river I suppose will need 4 Miles coswaying & 2 Bridges; from thence to Cataholer furm Earth 2 creaks which will need Bridging; from thence to Tovers Bluff on Pearl river 12 Miles the way is Lo & very Bad 
                  you will find with Abraham Bradley Esqr. the Distances of all these water courses from one to the other
                        
                            Francis Abraham
                     
                        
                    